MEMORANDUM **
Qin Lin, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and deny the petition for review.
Although some of the bases for the agency’s adverse credibility determination constitute impermissible speculation, Lin failed to address either before this court or before the BIA the IJ’s finding that he did not submit sufficient corroborating evidence. He therefore has waived his challenge to that aspect of the credibility determination and has not established eligibility for asylum and withholding of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (explaining that an issue not raised in the opening brief is waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.